Citation Nr: 0617894	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



REMAND

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran's case was remanded to the RO for 
additional development in November 2003.  

When the veteran filed his substantive appeal he requested a 
hearing before a member of the Board sitting at the RO.  
Thereafter, the veteran was given the option of requesting a 
videoconference hearing, a hearing in Washington D.C., or a 
hearing held by the RO.  He was also given the option of 
withdrawing his hearing request or waiting for the Travel 
Board hearing that he originally requested.  He was told to 
select only one of the options.  He was not instructed that 
he could have both the RO hearing and a hearing before a 
member of the Board.  He selected a RO hearing and one was 
held in August 2002.

The November 2003 Board remand directed the RO to clarify 
whether the veteran still desired a hearing before a member 
of the Board.  It does not appear that the RO did this.  The 
Board sent a letter to the veteran in May 2006 and requested 
that he clarify whether he still desired such a hearing.  The 
veteran submitted a request for a videoconference hearing 
before a member of the Board.

Because of the veteran's desire for a hearing, the Board will 
remand the veteran's case so that he and his representative 
can prepare.  Accordingly, the veteran's case is REMANDED to 
the RO for the following actions:

The RO should schedule a video 
conference hearing before a member 
of the Board.  The RO should provide 
the veteran notice of the hearing, 
and the veteran and his 
representative should be given 
opportunity to prepare for the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

